Citation Nr: 0801112	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether the character of the appellant's service is a bar to 
VA benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The appellant had military service from June 1966 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDINGS OF FACT

1.  The appellant was convicted of two felonies in December 
1969.

2.  The appellant's military service was dishonorable.

3.  The appellant was absent without leave (AWOL) for 498 
days, 365 of which were consecutive, during his military 
service. 


CONCLUSION OF LAW

The appellant's character of discharge from his period of 
service is a bar to VA benefits, including health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  38 U.S.C.A. §§ 101(2), 5107, 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.  However, in a July 2004 
letter, the RO informed the appellant of the criteria that 
must be met before he could be eligible to apply for VA 
benefits.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the appellant's service administrative 
records, and lay statements.  The appellant has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain. 

Background & Analysis

The appellant is seeking to be declared eligible for VA 
benefits. When a person is seeking VA benefits, it first must 
be shown that the service member, upon whose service such 
benefits are predicated, has attained the status of veteran.  
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term 
veteran means a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of an 
offense involving moral turpitude (this includes, generally, 
conviction of a felony) is considered to have been issued 
under dishonorable conditions.  A discharge or release from 
service under one of the conditions specified in 38 C.F.R. § 
3.12 is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the 
offense.  38 C.F.R. § 3.12(b).  

A review of the appellant's service records show that he 
enlisted in the United States Army on June 1, 1966 for a 
three-year period of obligated service with a prospective 
service discharge date of May 31, 1969.  He was sent to 
Vietnam, where he was wounded in combat on May 19, 1968.  
Service medical records show that he was sent to the US Army 
Hospital in Camp Zama, Japan; he was subsequently returned to 
the United States in June 1968.  During his recovery period 
at the US Army Hospital in Fort Jackson, South Carolina, the 
appellant went AWOL, from September 6 to September 20, 1968.  
He re-injured his wounded arm on September 17, 1968, and 
remained in the hospital unit for two more months.  On 
November 20, 1968, he was returned to duty, with temporary 
restrictions.  

Service personnel records show that the appellant went AWOL a 
second time from January 7 to 27, 1969.  He went AWOL a third 
time from March 17, 1969 until he was arrested by civilian 
authorities on June 19, 1969.  He remained in civil 
confinement while awaiting a determination by the court on 
the charges brought against him.  The appellant was convicted 
of two felonies on December 8, 1969, and he was sentenced to 
3 years incarceration.  

On June 19, 1970, the recommendation was made to separate the 
appellant from the military because of his convictions by a 
civil court under AR 635-206.  He was formally discharged in 
August 1970, under "conditions other than honorable".  As 
noted above, a discharge will be considered "dishonorable" 
if it is due to a felony conviction.  38 C.F.R. § 3.12(d)(3).

In order to be eligible for most VA benefits, a former 
service member must have been discharged or released from 
active duty under conditions other than dishonorable.  The 
appellant was discharged from service because of his felony 
convictions and, as such, his discharge is considered to have 
been under dishonorable conditions.  Thus, he is not 
considered a "veteran" for VA purposes.  38 U.S.C.A. § 
101(2).  This creates a bar to all VA benefits predicated on 
that service.  

With respect to benefits authorized by Chapter 17 of the 
Title 38 of the United States Code, these may not be 
furnished for any disability incurred or aggravated during a 
period of service when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b).  Here, the 
appellant was AWOL for a total of 498 days during his 
military service, including 365 days which were consecutive.  
Pursuant to 38 C.F.R. § 3.12(c)(6), benefits are not payable 
where the former service member was discharged under other 
than honorable conditions issued as a result of an AWOL 
period of at least 180 days.  Thus, the appellant is not 
eligible for VA benefits, to include health care benefits 
authorized by Chapter 17 of title 38 U.S. Code.

In making these determinations, the Board is aware of the 
provisions concerning insanity and compelling circumstances 
as bases for concluding a bar to benefits should not be 
imposed.  The appellant submitted a statement in October 2002 
wherein he suggests that his periods of AWOL following his 
return from Vietnam were the result of his stress from being 
wounded.  The appellant stated that when he returned he went 
AWOL in order to recover from his wounds.  The Board 
recognizes that the appellant may have had difficulty in 
adjusting to life subsequent to his return from Vietnam.  
However, the record shows that the appellant not only left 
the hospital where his wounds were being treated, but that 
his latter AWOL periods were after he had been medically 
approved to return to duty.  Furthermore, he committed 
felonies during these latter AWOL periods, and was 
incarcerated after a finding of guilt in a civil court.  
Thus, the Board finds that there were not compelling 
circumstances in the appellant's case to warrant a prolonged 
unauthorized absence from duty. 

38 C.F.R. § 3.354 provides that when a rating agency is 
concerned with determining whether a person was insane at the 
time he committed an offense leading to his discharge, it 
will base its decision on all the evidence procurable 
relating to the period involved.  An insane person is one who 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  There has been no finding that the 
appellant was insane at the time he was AWOL or committed 
felonious acts, nor is there any evidence of record to 
support such a conclusion.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the appellant's claim.


ORDER

The character of the appellant's service is a bar to VA 
benefits, and the appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


